Title: From James Madison to Arthur St. Clair, 22 November 1802
From: Madison, James
To: St. Clair, Arthur


Sir,
Department of State Novr. 22. 1802.
The President observing in an address lately delivered by you to the convention held at Chilicothe, an intemperance and indecorum of language towards the Legislature of the United States, and a disorganizing spirit and tendency of very evil example, and grossly violating the rules of conduct enjoined by your public station, determines that your commission of Governor of the North Western Territory shall cease on the receipt of this notification. I am &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   On 30 Apr. 1802 Congress had authorized the eastern division of the Northwest Territory to form a constitution and state government after which the region would be admitted to the Union. In a 3 Nov. address to the constitutional convention, St. Clair told the assembled delegates that they needed no act of Congress to allow them to form a constitution and that for Congress “To pretend to authorize it was, on their part, an interference with the internal affairs of the country, which they had neither the power nor the right to make.” He described the act as “a nullity” that was no more binding than “an edict of the first consul of France.” He urged the representatives to form a constitution for the entire Northwest Territory and to order a new census, adding, “We have the means in our own hands to bring Congress to reason, if we should be forced to use them.” On 20 Nov. Gallatin had sent Jefferson a copy of the address, describing it as “so indecent, & outrageous that it must be doubtful whether, notwithstanding his approaching political death, it is not incumbent on the Executive to notice it” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:173–75; Smith, St. Clair Papers, 2:592–97; Carter, Territorial Papers, Northwest Territory, 3:259).


